J-A17013-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.F.                                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

J.C.M.

                            Appellant                   No. 215 EDA 2014


               Appeal from the Order Entered December 13, 2013
             In the Court of Common Pleas of Northampton County
                Domestic Relations at No(s): C-48-CV-2013-2181


BEFORE: GANTMAN, P.J., PANELLA, J., and STABILE, J.

MEMORANDUM BY GANTMAN, P.J.:                         FILED AUGUST 04, 2014

                                               pro se from the order entered in

the Northampton County Court of Common Pleas, which found Mother in civil

and indirect criminal contempt of court.1 We affirm.

       In its opinions, the trial court fully and correctly set forth the relevant

facts and procedural history of this case. Therefore, we have no reason to

restate them.

       Mother raises four issues for our review:


____________________________________________


1



pri
physical custody of Child, but changed the days on which Father exercised
partial physical custody.
J-A17013-14


         DID THE TRIAL COURT ABUSE ITS DISCRETION IN
         DENYING [MOTHER] A FAIR TRIAL, OF REASONABLE AND
         LEGAL DECISIONS, OF THAT INCLUDING, BUT NOT
         LIMITED TO: A) BIAS/PREJUDICE BEHAVIORS; B)
         EXTREME/HARSH SANCTIONS/VERDICT; C) DENYING

         E) INEFFECTIVE COUNSEL; F) PERSONAL OPINIONS OF
         MATTER[?]

         WAS THERE A PATTERN OF ABUSE OF DISCRETION IN
         ANY WAY THROUGHOUT EACH PAST HISTORY OF COURT
         APPEARANCE AND/OR ANY OTHER RELEVANT FACTOR,
         WHICH COULD GREATLY ALTER THE FINDINGS AND
         VERDICT OF COURT TRIAL/ORDER OF DECEMBER 13,
         2013?

         DID THE TRIAL COURT ERR WITH INFRINGING ON
         CONSTITUTIONAL RIGHTS: A) AMENDMENT I; B)
         AMENDMENT V[?]

         DID THE TRIAL COURT PLACE A CUSTODY ORDER
         APPROPRIATELY TO SPECIFIC MINOR CHILD DATED
         DECEMBER 13, 2013 IN ACCORDANCE TO THE BEST
         INTEREST STANDARD?

                    -5) (emphasis in original).

      As a prefatory matter we note that, although this Court is willing to

construe liberally materials filed by a pro se litigant, pro se status generally

confers no special benefit upon an appellant. First Union Mortg. Corp. v.

Frempong, 744 A.2d 327 (Pa.Super. 1999) (stating pro se status does not

entitle party to any particular advantage because of her lack of legal

training).   Accordingly, a pro se litigant must comply with the procedural

rules set forth in the Pennsylvania Rules of Court. Jones v. Rudenstein,

585 A.2d 520 (Pa.Super. 1991), appeal denied, 529 Pa. 634, 600 A.2d 954

(1991). Appellate briefs must conform in all material respects to the briefing

                                     -2-
J-A17013-14


requirements set forth in the Pennsylvania Rules of Appellate Procedure.

Rosselli v. Rosselli, 750 A.2d 355 (Pa.Super. 2000), appeal denied, 564
Pa. 696, 764 A.2d 50 (2000) (citing Pa.R.A.P. 2101).          See also Pa.R.A.P.

2114-2119 (addressing specific requirements of each subsection of brief on

appeal).

     Regarding the statement of the case section of an appellate brief, Rule

2117 provides, in pertinent part:

           Rule 2117. Statement of the Case

              (a) General rule. The statement of the case shall
           contain, in the following order:

                (1) A statement of the form of action, followed by a
             brief procedural history of the case.

                (2) A brief statement of any prior determination of
             any court or other government unit in the same case or
             estate, and a reference to the place where it is
             reported, if any.

               (3) The names of the judges or other officials
             whose determinations are to be reviewed.

                (4) A closely condensed chronological statement, in
             narrative form, of all the facts which are necessary to
             be known in order to determine the points in
             controversy, with an appropriate reference in each
             instance to the place in the record where the evidence
             substantiating the fact relied on may be found. See
             Rule 2132 (references in briefs to the record).

                (5) A brief statement      of   the   order    or   other
             determination under review.

              (b) All argument to be excluded. The statement
           of the case shall not contain any argument. It is the
           responsibility of appellant to present in the statement of
           the case a balanced presentation of the history of the
           proceedings and the respective contentions of the parties.

                                     -3-
J-A17013-14


Pa.R.A.P. 2117(a), (b).     See also Canal Side Care Manor, LLC v.

Pennsylvania Human Relations Commission, 30 A.3d 568 (Pa.Cmwlth.

2011) (stating appellate brief failed to conform to Pennsylvania Rules of

Appellate Procedure where, inter alia

relevant facts critical to decide case); Jones v. Jones, 878 A.2d 86

(Pa.Super. 2005) (explaining wife failed to comply with Rule 2117(b) where

her statement of case was argumentative in tone and did not contain

balanced presentation of history of proceedings and respective contentions

of parties).

      Additionally, as to the argument section of an appellate brief, Rule

2119(a) provides:

         Rule 2119. Argument

            (a) General rule. The argument shall be divided
         into as many parts as there are questions to be argued;
         and shall have at the head of each part in distinctive type
         or in type distinctively displayed the particular point
         treated therein, followed by such discussion and citation of
         authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly, where an appellant fails to properly raise or

develop her issues on appeal, or where her brief is wholly inadequate to

present specific issues for review, a court will not consider the merits of the

claims raised on appeal.   Butler v. Illes, 747 A.2d 943 (Pa.Super. 2000)

(holding appellant waived claim where she failed to set forth adequate



meaningful substance and consisted of mere conclusory statements;

                                     -4-
J-A17013-14


appellant failed to cogently explain or even tenuously assert why trial court

abused its discretion or made error of law). See also Lackner v. Glosser,

                                                                          ust

adhere to rules of appellate procedure, and arguments which are not

appropriately developed are waived on appeal; arguments not appropriately

developed include those where party has failed to cite any authority in

support of contention); Estate of Haiko v. McGinley, 799 A.2d 155

(Pa.Super. 2002) (stating rules of appellate procedure make clear appellant

must support each question raised by discussion and analysis of pertinent



ability to provide appellate review is hampered, necessitating waiver of issue

on appeal).

      Instantly, Mother is pro se



decide the issues on appeal, and instead provides unsupported conclusions

                                                                             -

sided statement of the case fails to provide a balanced presentation of the

history of proceedings and respective contentions of parties, in direct

contravention with the requirements of Rule 2117.       See Pa.R.A.P. 2117;

Canal Side Care Manor, supra; Jones, supra.           Further, the argument



question to be argued. See


                                    -5-
J-A17013-14


brief fails to present any cogent arguments, and does not contain

meaningful discussion of, or citation to, relevant legal authority.   See id.

                                                             ppeal precludes

meaningful review and constitutes waiver of her issues for appellate

purposes.    See Lackner, supra; Estate of Haiko; Butler, supra.         See

also In re C.P.

support claim on appeal with relevant legal authority or discussion precluded

appellate review of issue).

        Moreover, after a thorough review of the record, the briefs of the

parties, the applicable law, and the well-reasoned opinions of the Honorable

Stephen G. Baratta, we conclude that even if Mother had properly preserved

her issues for our review, her claims would nevertheless merit no relief. The

trial court opinions comprehensively discuss and properly dispose of the

questions presented. (See Trial Court Opinion, filed January 22, 2014, at 1-

3; Trial Court Opinion, filed December 13, 2013, at 12-17) (finding: Mother




custody order to allow Father overnight visits with Child, Mother refused to

allow Father to exercise his periods of custody; nothing in record suggests

Father is incapable resource for Child; Father is intelligent, respectful, and

well-                                        was credible; Father completed

parenting class; Mother failed to present any specific incidents indicating


                                    -6-
J-A17013-14




c

not present medical testimony to support her contention that she must



to testify, who made clear there was no directive or medical need to deny

Father overnight visits with Child so Mother could breastfeed Child; court



four hours is legitimate excuse to deny Father reasonable partial physical



were unfounded; Mother admitted she was unwilling to comply with custody

order because she deemed Father unworthy of independent physical custody

of Child outside of her presence; Mother lacked reasonable justification for




                                                 ul and intentional; Father is

entitled to recovery of make-



                                                         2
                                                             Accordingly, we

____________________________________________


2
  At page 15 of its December 13, 2013 opinion, the court inadvertently cited
the statute governing factors to consider when awarding custody as 53
Pa.C.S.A. § 5328; the correct citation is 23 Pa.C.S.A. § 5328.



                                           -7-
J-A17013-14


co

properly preserved her claims, we would have affirmed on the basis of the
                        3



       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/4/2014




____________________________________________


3
  On July 1, 2014, Mother filed a pro se letter with this Court, asking for
review of a transcript in this matter dated November 8, 2013, which Mother
alleged was missing from the certified record; Mother attached a copy of the
transcript to the letter. Our review of the record confirms the relevant
transcript was made part of the certified record as a supplemental record.




                                           -8-